DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 07/12/2022. The examiner acknowledges the amendments to claims 1 and 22. Claims 6 – 8 and 10 – 19 are cancelled. Claims 24 – 29 are new.  Claims 1 – 5, 9, and 20 - 29 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 5 – 6 regarding the claimed membrane reducing in diameter moving proximally from a distal end of the first membrane and then expanding proximally along the second membrane portion, filed 07/12/2022, with respect to the USC 103 rejection of claims 1 – 5, 9, and 20 - 21 have been fully considered and are persuasive.  The USC 103 rejection of claims 1 – 5, 9, and 20 - 21 have been withdrawn. 
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. On pg 6 of their Remarks, Applicant asserts claim 22 is allowable because it positively recites a first membrane extending completely around a distal end of the simulated airway device and covering the at least one anchor strut; and a second membrane covering the distal portion of the simulated valve section up to an apex of the at least one strut. Examiner respectfully disagrees.
Dillard teaches a membrane (110), which is analogous to the claimed second membrane, which is configurable to extended around the widest circumference or “apex” of the at least one strut (102, 104, 106, and 108) [0061] (Fig 8). Furthermore, Rapacki teaches a first membrane (valve/seal 7100) extending completely around a circumference of a distal end of simulated airway device and covering one side of at least one anchor strut (7275) [0248 – 0250] (Fig 60B).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “markings configured to indicate a size or a diameter of a patient’s airway” in claims 24 and 27 and “markings include annular rings” in claims 25 and 28 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Claims 26 and 29 are objected for depending from claims 24 and 27.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 22 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20030216769 A1 to Dillard, et al. (cited in previous Office Action, hereinafter Dillard) in view of US 9345416 B2 to MacAdam, et al. (hereinafter MacAdam), US 20040060563 A1 to Rapacki, et al. (cited in previous Office Action, hereinafter Rapacki) and US 20120053485 A1 to Bloom (cited in previous Office Action).
Regarding claim 22, Dillard teaches a simulated airway valve device [abstract] comprising:
a shaft (92 and 109) [0072 - 0073] (Fig 12); and
a simulated anchor section (comprising anchors 112, 114, 116, and 118) [0064, 0072] (Fig 15) comprising:
at least one anchor strut (112, 144, 116, and 118) comprising a first end configured to extend radially from a distal end of the shaft [0063-0064, 0072] (Fig 12); and
a simulated valve section [abstract] comprising:
At least one strut (102, 104, 106, and 108) extending proximally and radially from a first section of the shaft [0061, 0072] (Fig 12), wherein a distal portion of the at least one strut is a simulated valve portion [0058, 0072] (Fig 12); and
A membrane portion (110) covering the distal portion of the simulated valve section up to an apex (greatest circumference formed by the struts at their distal ends) of the at least one strut [0072] (Fig 12);
Wherein the first section of the shaft is proximal of the simulated anchor section [0072, 0074] (Fig 15);
wherein the at least one anchor strut is located distal from the at least one strut (102, 104, 106, 108) [0072] (Fig 12).
However, Dillard does not teach a handle;
The shaft configured to extend from the handle;
a first membrane extending completely around a distal end of the simulated airway device and covering the at least one anchor strut; and
The at least one strut extends distally and radially from a second section of the shaft; and
Wherein the first section of the shaft is distal of the second section of the shaft.
MacAdam teaches a handle (120) [col 4, ln 23 - 30] (Fig 1); and
A shaft (110) configured to extend from the handle [col 4, ln 23 - 30] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dillard to have a handle; and
The shaft configured to extend from the handle, because doing so would enable a user to steer the distal end of the device, as recognized by MacAdam [col 4, ln 41-57].
Rapacki teaches a first membrane portion (valve/seal component 7100) extending completely around a distal end (circumference formed by struts 7275) of the simulated airway device and covering at least one anchor strut (7275) [0248-0250] (Fig 60B and 61).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dillard to have a first membrane portion extending completely around a distal end of the simulated airway device and covering the at least one anchor strut based on the teachings of Rapacki, because doing so would have the predictable result of helping support the membrane valve maintain its shape during inhalation, as recognized by Rapacki [0250].
Bloom teaches at least one strut (336) extends distally and radially from a second section (proximal portion (314) of shaft 310, shown in Fig 16) of a shaft (310) [0060-0061] (Fig 17); and
Wherein a first section of the shaft (distal end 316) is distal of the second section of the shaft [0060] (Fig 16).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dillard to have the at least one strut extends distally and radially from a second section of the shaft; and
Wherein the first section of the shaft is distal of the second section of the shaft, because both valve struts of Dillard and Bloom are directed to securing a component within an airway of a patient (Dillard, [abstract]; Bloom, [0066]), so substituting the valve strut of Dillard for the valve strut of Bloom would have the predictable result of securing a component within an airway of a patient.

Regarding claim 23, Dillard in view of MacAdam, Rapacki, and Bloom teach all the limitations of claim 22, and Dillard further teaches the at least one anchor strut includes an unattached second end (122, 124, 126, 128) [0064] (Fig 8).

Claim(s) 27 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dillard in view of MacAdam, Rapacki, and Bloom as applied to claim 22 above, and further in view of US 20050010138 A1 to Mangiardi, et al. (cited in a previous Office Action, hereinafter Mangiardi).
Regarding claim 27, Dillard in view of MacAdam, Rapacki, and Bloom teach the limitations of claim 22, however they do not teach the second membrane includes markings configured to indicate a size or a diameter of a patient's airway.
Mangiardi teaches a membrane (balloon 470) includes markings (510) configured to indicate a size or a diameter of a patient's airway ([0009 - 0010, 0053], Mangiardi’s device is configured to measure a diameter of a lumen such as a pulmonary lumen, an airway is a type of pulmonary lumen) (Fig 23).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dillard of the Dillard/MacAdam/Rapacki/Bloom combination to have its membrane include markings configured to indicate a size or a diameter of a patient's airway, because doing so would enable a clinician to calculate the exact length and diameter of a suitable interventional prosthesis as well as the height and length of a stenosis during the same exploratory procedure, as recognized by Mangiardi [0009].

Regarding claim 28, Dillard in view of MacAdam, Rapacki, and Bloom, in further view of Mangiardi teach the limitations of claim 27, however Dillard in view of MacAdam, Rapacki, and Bloom do not teach the markings include annular rings.
Mangiardi teaches the markings include annular rings [0053] (Fig 23).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dillard of the Dillard/MacAdam/Rapacki/Bloom combination to have the markings include annular rings, because doing so would enable a clinician to calculate the exact length and diameter of a suitable interventional prosthesis as well as the height and length of a stenosis during the same exploratory procedure, as recognized by Mangiardi [0009].

Regarding claim 29, Dillard in view of MacAdam, Rapacki, and Bloom, in further view of Mangiardi teach the limitations of claim 27, however Dillard in view of MacAdam, Rapacki, and Bloom do not teach the markings include patterns, colors, textures, or fluorescence.
Mangiardi teaches the markings include patterns, colors, textures, or fluorescence [0053] (Fig 23).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dillard of the Dillard/MacAdam/Rapacki/Bloom combination to have the markings include patterns, colors, textures, or fluorescence, because doing so would enable a clinician to calculate the exact length and diameter of a suitable interventional prosthesis as well as the height and length of a stenosis during the same exploratory procedure, as recognized by Mangiardi [0009].

Allowable Subject Matter
Claims 1 – 5, 9, and 20 – 21 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because it comprises allowable subject matter comprising a second membrane portion which expands in diameter moving proximally to partially cover at least one valve strut. The closest prior art of record, Dillard, teaches a proximal portion of a membrane (101) which partially covers valve struts (112, 114, 116, and 118). However, there is no indication the membrane expands in diameter moving proximally.
Claims 2 – 5, 9, and 20 – 21 are allowable for depending from the allowable subject matter of claim 1.
Claims 24 – 26 would be allowed for depending from the allowable subject matter of claim 1, if the drawing objections were overcome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791